DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 04 April 2022 [hereinafter Response] has been entered, where:
Claims 1, 7, and 13 have been amended.
Claims 6, 12, and 18 have been cancelled.
Claims 1-5, 7-11, 13-17, and 19-23 are pending.
Claims 1-5, 7-11, 13-17, and 19-23 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1, 3-5, 7, 9-11, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170161617 to Avegliano et al. [hereinafter Avegliano] in view of Singh et al., “Outlier Detection: Applications and Techniques,” IJCSI (2012) [hereinafter Singh] and Marathe et al., “Recent Advances in Computational Epidemiology,” AI and Health (2013) [hereinafter Marathe].
Regarding claims 1, 7, and 13, respectively, Avegliano teaches [a] method for machine-learned prediction of an occurrence of a medical event . . . (Avegliano ¶ 0004 teaches models of disease outbreak . . . are based on information regarding the number of infected people and their location), [o]ne or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon (Avegliano ¶ 0008 teaches computer readable medium with computer usable program code), and [a] system comprising: one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon . . . (Avegliano ¶ 0008 teaches a system), comprising:
receiving, two or more sources, source data comprising data representative of one or more medical events (Avegliano Fig. 2 teaches a system (Examiner annotations in dashed boxes):

    PNG
    media_image1.png
    561
    861
    media_image1.png
    Greyscale

Avegliano ¶¶ 0023-24 teaches [e]lement 210 may represent a client application (e.g., executed on and/or accessible through a mobile phone or other computing device) for crowdsourcing reports (that is, crowdsourcing is two more sources) of environmental conditions; Avegliano ¶ 0017 teaches the crowdsourced reports may be filtered to identify environmental conditions that may trigger outbreak of target diseases. For example, dengue fever is more likely to occur in the presence of environmental conditions such as water puddles and/or trash accumulation (that is, receiving . . . source data comprising data representative of one or more medical events));
processing the source data . . . to provide a plurality of feature sets, each feature set representing aggregate features over the two or more sources (Avegliano ¶ 0017 teaches crowdsourced reports may be filtered (that is, processing the source data) to identify environmental conditions (that is, to identify environmental conditions is processing . . . to provide a plurality of feature sets) that may trigger outbreak of target diseases. For example, dengue fever is more likely to occur in the presence of environmental conditions such as water puddles and/or trash accumulation. In step 130, reports regarding relevant environmental conditions may be clustered based on similar contexts, such as geographic proximity (that is, “clustered” is each feature set representing aggregate features over the two or more sources));
providing a set of predictive models comprising . . . one or more event-specific predictive models, . . . each of the one or more event-specific predictive models being provided based on the plurality of feature sets (Avegliano ¶ 0019 teaches [t]hese estimated risks, the crowdsourced reports, and/or the historical data may then be used to infer input parameters for a disease outbreak model. For example, this information could be provided to a SEIR model, such as that described in the aforementioned paper by Syafruddin & Noorani with reference to dengue fever (that is, providing a set of predictive models . . . being provided based on the plurality of feature sets), each event-specific predictive model predicting likelihood of occurrence of a particular medical event and being trained using training data that is specific to the particular medical event (Avegliano ¶ 0019 teaches estimated risks, the crowdsourced reports, and/or the historical data (that is, training data that is specific to the particular medical event) may then be used to infer input parameters for a disease outbreak model (that is, each event-specific predictive model predicting likelihood of occurrence of a particular medical event and being trained using training data that is specific to the particular medical event). For example, this information could be provided to a SEIR model, such as that described in the aforementioned paper by Syafruddin & Noorani with reference to dengue fever), . . . ;
receiving real-time data from one or more data sources, the real-time data being representative of occurring healthcare conditions (Avegliano ¶ 0019 teaches . In step 150, the disease outbreak model is used with the inferred input parameters to predict the spread over time if an outbreak of the disease does occur (that is, receiving real-time data from one or more data sources, the real-time data being representative of occurring healthcare conditions));
processing the real-time data using at least one event-specific predictive model associated with a medical event to provide a predictive output that indicates a likelihood of occurrence of the medical event within the location (Avegliano ¶ 0020 teaches [i]n step 160, the results of the disease outbreak model (that is, a predictive output) are used to trigger warnings before the disease outbreak begins (that is, indicates a likelihood of occurrence of the medical event). For example, warnings may be broadcast in a targeted manner to populations (that is, “populations” being within the location) who are determined to be likely to be affected by a potential disease outbreak (that is, processing the real-time data using at least one event-specific predictive model associated with medical event to provide a predictive output that indicates a likelihood of occurrence of the medial event within the location)) . . . ; and
selectively broadcasting one or more electronic messages to a plurality of remote devices at least partially based on the predictive output (Avegliano ¶ 0020 teaches warnings may be broadcast in a targeted manner to populations who are determined to be likely to be affected by a potential disease outbreak (that is, selectively broadcasting . . . one more electronic messages to a plurality of remote devices at least partially based on the predictive output)), at least one electronic message of the one or more electronic messages comprising data associated with the medical event, and data indicative of one or more of information and sources of information (Avegliano ¶ 0021 teaches Additionally and/or alternatively, the results may be displayed (that is, a least one electronic message) to system operators and/or public health authorities. For example, the display may include a (possibly animated) map (that is, data indicative of one or more information and sources of information) showing if and how the disease is likely to spread over time (that is, at least one electronic message of the one or more electronic messages comprising data associated with the medical event, and data indicative of one or more of information and sources of information)) for mitigating exposure to the medical event (Avegliano ¶ 0021 teaches [t]hese warnings may also elicit corrective actions (that is, mitigating exposure), such as the release (e.g., spraying) of one or more pesticides. These corrective actions may be performed in an automated and/or manual manner), wherein the one or more event-specific predictive models are trained further based on one or more of updates to a knowledge base, and the predictive output (Avegliano ¶ 0022 teaches the predictive models are calibrated to improve their accuracy. For example, the predictions regarding the risks associated with a possible disease outbreak may be compared with the timing and/or severity of an actual disease outbreak. The historical data and/or predictive models may also be updated to reflect that a possible disease outbreak did not actually occur (that is, wherein the one or more event-specific predictive models are trained further based on one or more of updates to a knowledge base, and the predictive output)).
Though Avegliano teaches the features of disease prediction and prevention using crowdsourced reports of environmental conditions via a model, Avegliano, however, does not explicitly teach - 
* * *
processing the source data. . . using one or more natural language processing (NLP) techniques . . . ;
providing a set of predictive models comprising an anomaly detection model predicting an unknown medical event . . . , the anomaly detection model . . . being provided based on the plurality of feature sets, . . . ;
* * *
But Singh teaches -
* * *
processing the source data. . . using one or more natural language processing (NLP)1 techniques (Singh, right column of p. 309, “7. Nature of Input Data,” first paragraph, teaches Input is generally a collection of data instances (also referred as object, record, point, vector, pattern, event, case, sample, observation, entity); Singh, right column of p. 314, “20. Medical and Public Health Outlier Detection,” first paragraph, teaches [t]he data typically consists of patient records which may have several different types of features such as patient age, blood group, weight. The have temporal as well as spatial aspect to it; Singh, right column of p. 309, “7. Nature of Input Data,” second paragraph, teaches Input data can also be categorized based on the relationship present among data instances (that is, the “categorized based on the relationship” is processed using one or more natural language (NLP) techniques)) . . . ;
providing a set of predictive models comprising an anomaly detection model2 predicting an unknown medical event (Singh, left column of p. 315, “20 Medical and Public Health Outlier Detection,” first partial paragraph, teaches [t]he data can have outliers due to several reasons such as abnormal patient condition or instrumentation errors or recording errors; Singh, Table VII, teaches [e]xamples of different outlier detection techniques used in medical and public health domain:

    PNG
    media_image2.png
    289
    577
    media_image2.png
    Greyscale

(that is, Table VII teaches an anomaly detection model predicting an unknown medical event), . . . ;
* * *
Avegliano and Singh are from the same or similar field of endeavor. Avegliano teaches techniques which utilize crowdsourced reports of environmental conditions to predict and/or prevent disease outbreaks. Singh teaches several embodiments of anomaly detection models in likelihood prediction of medical events. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Avegliano pertaining to crowdsourced model development and deployment with the anomaly detection models of Singh.
The motivation for doing so is because outliers, an anomalies, once upon a time regarded as noisy data in statistics, has turned out to be an important problem which is being researched in diverse fields of research and application domains. (Singh, Abstract).
Though Avegliano and Singh teach the features of disease prediction and prevention based on anomaly detection and crowdsourced reports of environmental conditions, the combination of Avegliano and Singh, however, do not explicitly teach -
* * *
providing a set of predictive models . . . , a first event-specific predictive model being specific to a first virus and a second event-specific predictive model being specific to a second virus, an outbreak of one or more of the first virus and the second virus impacting a population in a location comprising one of a city, a county, a state, a province, a region, and a country;
* * *
But Marathe teaches -
* * *
providing a set of predictive models . . . , a first event-specific predictive model being specific to a first virus and a second event-specific predictive model being specific to a second virus (Marathe, left column of p. 97, “Synthetic Information Environments,” last paragraph, teaches we endow each individual with a within-host disease model represented using probabilistic timed transition systems (PTTS); Marathe, left column of p. 97, “Big Data and Real-Time Epidemiology,” first & second paragraphs, teaches [a] natural use of real-time epidemiology is in disease surveillance . . . . Perhaps the most celebrated example of social media surveillance is Google Flu Trends (that is, a particular medical event) . . . that uses search engine queries as an indicator of health-seeking behavior (that is, each specific predictive model being specific to a particular medical event); Marathe, center column at p. 100, “Resource Allocation, Behavior Modeling, and Inference,” last paragraph, teaches “although we restrict our discussion to infectious diseases (that is, virus) in humans (that is, a first event-specific predictive model being specific to a first virus), researchers can also study zoonotic diseases (that is, each specific predictive model being specific to a particular medical event, a first event-specific predictive model being specific to a first virus and a second event-specific predictive model being specific to a second virus)), an outbreak of one or more of the first virus and the second virus impacting a population in a location comprising one of a city, a county, a state, a province, a region, and a country (Marathe, left column of p. 97, “Synthetic Information Environments,” first partial paragraph, teaches [w]e geolocate activities using business survey information and, by employing a gravity model, associate each individual with particular activity locations over the course of the day. The availability of modern datasets collected via phone call logs and social media sites such as Foursquare provide new opportunities to refine the methodology and improve the assignment quality (that is, such “geolocation” is an outbreak of one or more of the first virus and the second virus impacting a population in a location comprising one of a city, a county, a state, a province, a region, and a country);
[Examiner note: the BRI of an “event-specific predictive model” covers a predictive model such as that set out by the cited references, and that “one or more event-specific models” may be each be specific to “a first virus” and “a second virus,” which may be the same virus or a different virus, and the models being further granularized as specific to a “impacting a population in a location”]);
* * *
Avegliano, Singh, and Marathe are from the same or similar field of endeavor. Avegliano teaches techniques which utilize crowdsourced reports of environmental conditions to predict and/or prevent disease outbreaks. Singh teaches several embodiments of anomaly detection models in likelihood prediction of medical events. Marathe teaches rapid infusion of machine learning in epidemiology pertaining to disease progression. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Avegliano and Singh pertaining to crowdsourced model development and deployment using anomaly detection models with the plurality of epidemiology models of Marathe.
The motivation for doing so is to increase the model accuracy by incorporating the social interactions that form the basis of disease transmission. (Marathe, right column of p. 96, first partial paragraph). 
Regarding claims 3, 9, and 15, the combination of Avegliano, Singh, and Marathe teaches all of the limitations of claims 1, 7, 13, respectively, as described above. 
Avegliano teaches -
wherein an electronic message of the one or more electronic messages is provided as one of a first type and a second type based on at least one value of the predictive output (Avegliano ¶ 0026 teaches transmitter 240 may communicate with client 210 to provide warnings to citizens. Additionally and/or alternatively, transmitter 240 may be used to order performance of automated and/or manual corrective actions. For example, transmitter 240 may be used to trigger an automated release (e.g., spraying) of one or more pesticides, or to instruct workers to remedy a reported environmental condition (e.g., to drain a water puddle and/or to collect accumulated trash (that is, provided as one of a first type and a second type based on at least one value of the predictive output)).
Regarding claims 4, 10, and 16, the combination of Avegliano, Singh, and Marathe teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Avegliano teaches wherein the one or more event-specific predictive models are provided based on training data (Avegliano ¶ 0004 teaches models of disease outbreak, such as SEIR, are based on information (that is, training data) regarding the number of infected people and their location (that is, the one or more event specific predictive models are provided based on training data)).
Regarding claims 5, 11, and 17, the combination of Avegliano, Singh, and Marathe teaches all of the limitations of claims 1, 7, and 13, respectively, as described above. 
Marathe teaches -
wherein the source data is provided in two or more disparate formats, and is processed to a standardized format (Marathe, left column of p. 96, last partial paragraph, teaches [t]he typical workflow of a public health analyst involves the measure-project-analyze-intervene cycle. In this method, diverse data is collected via surveys, social media, sensors, and policy documents (that is, the “diverse data” being source data is provided in two or more disparate formats), which are then analyzed to yield contextual situational representations (that is, the source data . . . is processed to a standardized format)).
Regarding claim 19, the combination of Avegliano, Singh, and Marathe teaches all of the limitations of claim 1, as described above.
Avegliano teaches-
wherein the at least one event-specific predictive model is specific to the location and is trained using training data from the location (Avegliano ¶ 0004 teaches models of disease outbreak, such as SEIR, are based on information regarding the number of infected people and their location (that is, the at least one event-specific predictive model is specific to a location and is trained using training data from the location)).
Regarding claim 20, the combination of Avegliano, Singh, and Marathe teaches all of the limitations of claim 1, as described above.
Avegliano teaches-
wherein the real-time data is specific to the location (Avegliano ¶ 0017 teaches the crowdsourced reports may be filtered to identify environmental conditions that may trigger outbreak of target diseases. For example, dengue fever is more likely to occur in the presence of environmental conditions such as water puddles and/or trash accumulation. In step 130, reports regarding relevant environmental conditions may be clustered based on similar contexts, such as geographic proximity. (that is, the real-time data is specific to location)).
7.	Claims 2, 8, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170161617 to Avegliano et al. [hereinafter Avegliano] in view of Singh et al., “Outlier Detection: Applications and Techniques,” IJCSI (2012) [hereinafter Singh], Marathe et al., “Recent Advances in Computational Epidemiology,” AI and Health (2013) [hereinafter Marathe] and US Published Application 20110093249 to Holmes et al. [hereinafter Holmes].
Regarding claims 2, 8, and 14, the combination of Avegliano, Singh, and Marathe teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Avegliano teaches -
wherein each predictive output is compared to one or more thresholds, and the one or more electronic messages are broadcast in response to at least one predictive output (Avegliano ¶ 0028 teaches transmitter 240 may communicate with client 210 to provide warnings to citizens. Additionally and/or alternatively, transmitter 240 may be used to order performance of automated and/or manual corrective actions. For example, transmitter 240 may be used to trigger (that is, a “trigger” is wherein each predictive output is compared to one or more thresholds, and the one or more electronic messages are broadcast in response to at least one predictive output exceeding at least one threshold) an automated release (e.g., spraying) of one or more pesticides, or to instruct workers to remedy a reported environmental condition (e.g., to drain a water puddle and/or to collect accumulated trash (that is, the one or more electronic messages are broadcast in response to at least one predictive output exceeding at least one threshold)) . . . .
Though Avegliano, Singh, and Marathe teach the features of disease prediction and prevention using crowdsourced reports of environmental conditions via predictive models, the combination of Avegliano and Marathe, however, do not explicitly teach “in response to the predictive output exceeding at least on threshold.” 
But Holmes teaches in response to the predictive output exceeding at least one threshold (Holmes ¶ 0209 teaches [w]hen the [Health Shield] identifies an individual, e.g., a student, or a population, e.g., a student body, having or at risk of developing prediabetes or diabetes, the system can recommend a course of action. In the case of a population, the system may issue a warning and/or recommend action if the population incidence or risk increases above a threshold level (that is, exceeding at least one threshold)).
Avegliano, Singh, Marathe and Holmes are from the same or similar field of endeavor. Avegliano teaches techniques which utilize crowdsourced reports of environmental conditions to predict and/or prevent disease outbreaks. Singh teaches several embodiments of anomaly detection models in likelihood prediction of medical events. Marathe teaches rapid infusion of machine learning in epidemiology pertaining to disease progression. Holmes teaches a system to monitor infectious and chronic diseases. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Avegliano, Singh, and Marathe pertaining to crowdsourced model development and deployment having a plurality of predictive models with the thresholds of the health system of Holmes.
The motivation for doing so is to enhance the sensitivity and specificity of disease monitoring. (Holmes ¶ 0173).
8.	Claims 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170161617 to Avegliano et al. [hereinafter Avegliano] in view of Singh et al., “Outlier Detection: Applications and Techniques,” IJCSI (2012) [hereinafter Singh], Marathe et al., “Recent Advances in Computational Epidemiology,” AI and Health (2013) [hereinafter Marathe] and US Published Application 20160055307 to Macoviak et al. [hereinafter Macoviak].
Regarding claims 21, 22, and 23, the combination of Avegliano, Singh, and Marathe teaches all of the limitations of claims 1, 7, and 13, respectively, as described above.
Though Avegliano, Singh, and Marathe teach the features of disease prediction and prevention using crowdsourced reports of environmental conditions via predictive models, the combination of Avegliano, Singh, and Marathe, however, do not explicitly teach -
wherein the real-time data is absent data that is irrelevant to medical events and is absent personally identifiable information (PII) in response to requests to remove data that is irrelevant to medical events and PII at each of the two or more data sources.
But Macoviak teaches -
wherein the real-time data is absent data that is irrelevant to medical events and is absent personally identifiable information (PII) in response to requests to remove data that is irrelevant to medical events and PII at each of the two or more data sources (Macoviak ¶ 0382 teaches given that the data had a sensitive class, i.e., a class who should not be misclassified (Mortality), costing was implemented, to avoid this undesirable misclassification. To do this, a “cost” was assigned to each class, where the sensitive class received the highest cost. Then, the training dataset was filtered by discarding (not training with) certain data in a way that is proportional to their costs. This provided a training dataset that had a higher proportion of the sensitive class (that is, the real-time data is absent data that is irrelevant to medical events and is absent personally identifiable information (PII) in response to requests to remove data that is irrelevant to medical events and PII at each of the two or more data sources)); Macoviak ¶ 0108 teaches subject identification involves consulting medical databases of EHRs 44 (that is, absent personally identifiable information (PII) . . . at each of the two or more data sources)).
Avegliano, Singh, Marathe, and Macoviak are from the same or similar field of endeavor. Avegliano teaches techniques which utilize crowdsourced reports of environmental conditions to predict and/or prevent disease outbreaks. Singh teaches several embodiments of anomaly detection models in likelihood prediction of medical events. Marathe teaches rapid infusion of machine learning in epidemiology pertaining to disease progression. Macoviak pertaining to acute risk prediction with the prognostic methods. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Avegliano, Singh, and Marathe pertaining to crowdsourced model development and deployment having a plurality of epidemiology models with personal information being filtered to remove irrelevant data of Macoviak.
The motivation for doing so is to improve the productivity of clinicians, relieve overburdened healthcare systems, and create healthcare alternatives to the populace. (Macoviak ¶ 0059).¶
Response to Arguments
9.	Examiner has fully considered the Applicant’s arguments, and in view of the Applicant’s amendments to the claims, relies upon the prior art reference of Singh as teaching the features provided. Examiner further responds below as appropriate.
10.	Applicant argues “neither Avegliano nor Marathe teaches "an anomaly detection model predicting an unknown medical event.” (Response at pp. 9-10).
Examiner agrees, relying on the teachings of the prior art reference of Singh as teach this feature, set out in the rejections in detail hereinabove.
11.	With regard to the cited prior art of Marathe, Applicant argues the reference “fails to teach ‘each event-specific predictive model predicting likelihood of occurrent of a particular medical event,’ as recited in each of claims 1, 7, and 13, as amended herein.” (Response at p. 10).
Examiner respectfully disagrees. Initially, Applicant appears to attack the reference individually because of the reliance on a SIE model as not being specific to a particular medical event. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the references individually, as is the case here with the cited prior art of Marathe. MPEP § 2145.IV.
Also, Examiner points to the use of machine learning and reasoning methods in support of computational epidemiology and their predictive application to multiple diseases, as set out in detail hereinabove. Moreover, the rejections hereinabove clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20140181128 to Riskin et al.) teaches a natural language processing (NLP) engine configured to transform a data set into a plurality of concepts within a plurality of distinct contexts, an ontology configured to structure the plurality of concepts by annotating relationships between and creating aggregations of the concepts, and a data mining engine configured to process the relationships of the concepts and to identify associations and correlations in the data set.
(Pimental et al., “A Review of Novelty Detection,” Signal Processing (2014)) teaches novelty detection in application domains involving large datasets acquired from critical systems. These include the detection of mass-like structures in mammograms and other medical diagnostic problems.
(Singh et al., "Outlier Detection: Applications And Techniques," IJCSI (2012)) teaches upon extraction of test data features, they are presented to the trained network for classification. A rejection filter is developed that categorizes test data samples as either known or unknown. The known samples are classified by the neural network into one of the known classes on the basis of a “winner takes all” strategy. The rejected samples are collected in a “bin” (a file) for further processing.
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the Specification recites “Multiple NLP techniques are known in the art. Example NLP techniques include, without limitation, name entity recognition, entity relationships, entity linking, topic modeling, and text classification. Implementations of the present disclosure can utilize any appropriate NLP technique. Consequently, a detailed discussion of any particular NLP technique is foregone.” (Specification ¶ 0028). Accordingly, Examiner considers the application of NLP techniques to be well known in art. 
        2 A person having ordinary skill in the art understands “novelty detection” is synonymous with “anomaly detection” and “outlier detection.” (See Pimentel et al., “A Review of Novelty Detection,” Institute of Biomedical Engineering (2014), left column of p. 217, “1.1. Novelty detection as one-class classification,” first full paragraph).